Case 1:19-cv-10054-WGY Document 1 Filed 01/10/19 Page 1 of 19

a FH_ED
l~ CL ER ,.
UNITED STATES DISTRICT COURT KS OFFICE

FoR THE DisTRicr oF MAssAcH}W.W l 0 m l
ft 2 l

RICHARD MAXIMUS STRAHAN

U.S. ozsrmci' c 1
amici op _.».,;,§SJ§T

ll

Civil Action No.

Plaintijjc
v.
DENISE BARTON
DAVID SULLIVAN
TYRONE PARHAM 10 January 2019
DAVID VAILLANCOURT
ENKU GELAYE
BRIAN GREEN

KUMBLE SUBBASSWAMY

VVVVVVVVVVVVVVVVVVV\/V

Defendants

 

VERIFIED AMENDED COMPLAINT SEEKING A DECLARATORY IUDGMENT,
INJUNCTIVE RELIEF, DAMAGES, AND REQUEST FOR A IURY TRIAL

 

NOTICE: The Plaintiff is petitioning the Court pursuant to the “petition clause” of the First
Amendment that protects the Public’s rights - recognized in law since the signing of the
Magna Carta - to petition the courts to redress wrongs and injuries being inflicted upon him in
a repeated and recurring manner by the Defendants who are all government actors. The Petition
Clause protection of the rights of the Public to petition the Court for relief is enforceable directly
against the federal courts. The Petition Clause is supreme over any of the Court’s internal “rules”
implemented to govern its court’s procedural requirements on the Public for petitioning it for
redress of wrongs and injuries inflicted upon them by state actors. None of the Court’s said
procedural rules were implemented with any meaningful opportunity for the Public to comment
on them or be part of the decision making process.

1. This is civil rights action against the Defendants who are all state actors. The
Plaintiff is seeking injunctive relief to enjoin the Defendants from ongoing and recurrent
malicious acts solely intended to stop the Plaintiff from:

(a) Engaging in core protected political speech in the Public forums on the University

of Massachusetts campus in Amherst MA (“UMA”).

Case 1:19-cv-10054-WGY Document 1 Filed 01/10/19 Page 2 of 19

10 January 2019 Complaint in Strahan v. Parham, et al., 2

(b)

(c)

(d)

(€)

2.

The opportunity to obtain academic services he is lawfully entitled to receive as
enjoyed by other members of the Public from UMA that the Defendants have
unlawfully stopped UMA from providing him starting in 2013 and that continues
to the present and into the foreseeable future.

Collecting signatures on the UMA campus from registered voters in Public spaces
on his candidate papers for elected office and to place proposed laws on the
Massachusetts election ballot to be voted on by the electorate (“Ballot
Petitioning”). FNl

Enjoying the right to equal treatment under the law and his constitutional right of
due process in obtaining academic services from a state university and otherwise
to be accorded prior to being banned from entering onto UMA property.

Being safe from retaliatory trespass arrests on UMA campus and then criminal
prosecution that are devoid of the requisite probable cause to justify such.

The Defendants are violating the Civil Rights Act and the Plaintiff’s

constitutionally protected rights by -

(a)

(b)

(c)

Seeking malicious criminal charges against the Plaintiff as unlawful retaliation
against his petitioning courts for relief against their myriad unlawful acts inflicted
on him by them. Example: The Defendants in 2015 filed malicious criminal
charges against the Plaintiff based solely on the constitutionally protected text in
his filings in lawsuits in which UMA employees are defendants that was
dismissed by the criminal court.

Threatening him with unlawful trespass arrests on the UMA campus for the sole
purpose of stopping him from engaging in core protected political speech and
from Ballot Petitioning in UMA’s Public areas.

Maliciously stopping him from receiving academic services from UMA, which he

 

' Articles 9 and 48 of the Massachusetts Constitution protects the right against interference by
PRIVATE individuals to collect signatures from registered voters on candidate nomination papers
of individuals seeking election to Public office. See Batchelder v; Allied Stores International, 388
Mass. 83, 445 N.E.2d 590 (Mass. 1983). In addition the US District Court of Massachusetts in
Strahan v. Frazier, 156 F.Supp.Zd 80 (D. Mass. 2001) relied upon the SJC’s decision in Batchelder
to rule that Article 48 of the Massachusetts Constitution similarly protects the right to collect
signatures on initiative petitions seeking to place a proposed law on the state-wide election ballot »
for its approval by the electorate.

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 3 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 3

otherwise is fully entitled to receive under law for the sole purpose of retaliation
against his bringing lawsuits against government employees, petitioning the UMA
administration to implement/revoke policies, and to stop him from engaging in
core protected political speech on the UMA campus and to its community.

(d) By enforcing a government conduct code in an unconstitutional manner as applied
to him - in violation of his constitutional rights of due process and equal
treatment under the law - for the sole purpose of stopping him from receiving
academic services that he is lawfully entitled to receive from a state university.

3. The Plaintiff is also seeking an award of compensatory and punitive damages
against each of these Defendants for each of their repeated and recurring tortious injuries against
the Plaintiff that started in 2010 and commences to the current day. These Defendants interfered
with his contract with UMA, caused the Plaintiff to lose $100,000 in payments to UMA without
receiving his contracted for BS Physics Degree, maliciously had the UMA terminate its
academic services to the Plaintiff in the past and at the current time. They also subjected him to
false arrest and malicious prosecution on criminal charges dismissed by the state court in his
favor.

4. In 2009 Plaintiff entered into a binding contract with the University of
Massachusetts in Amherst MS (“UMA”) to supply him a Bachelor of Science Degree in Physics
(“BS Physics Degree”) by June 2013. This contract was affirmed IN WRITING, with signatures
by both UMA officials and the Plaintiff in both 2013 and then again in 2015. The 2015 contract
revisions assured the Plaintiff of a BS Physics Degree by June 2016. But the Defendants acted in
concert in a continuous and recurrent manner from 2009 - 2016 as individuals outside any lawful
state authority to maliciously interfere with the said contract and stopped the Plaintiff from
receiving his contracted for BS Physics Degree from UMA,

Jurisdiction and Standing

6. The federal Civil Rights Act gives the Court jurisdiction to hear the Plaintiff’s
claims that the Defendants violated the Plaintiff’ s constitutional rights. This includes the
Plaintiff’s claims that the Defendants violated his lll Amendment protected rights to Free Speech
and to Petition the Courts; the 4~ Amendment right to be free from unlawful seizure; and the
14m Amendment guarantees his right to due process and equal treatment under the law. The
Defendants are all state actors who acted under color of state law to deprive the Plaintiff of his

said constitutional right. to be protected in his property and person from seizure without a

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 4 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 4

warrant. The Court has jurisdiction to hear the Plaintiff’s petition pursuant to the Civil Rights
Act and other federal law. FN2 The Federal Declaratory Judgment Act provides the Plaintiff
the lawful right to seek a declaratory judgment from the Court to establish that rights and duties
between the parties and in regards to the issues before the Court. FN3

7. Massachusetts’ statute provides jurisdiction to the Court to hear Plaintiff’ s
claims against the Defendants’ for their unlawful violation of his privacy and to seek injunctive
relief to stop them from reoccurring in the future. FN4

8. The Plaintiff has standing under Article III of the Constitution to bring the instant
action. The Plaintiff has suffered substantive monetary loss and irreparable injury to his business
interests as a result of the harassment and arrest by the Defendants. He is suffering daily
renewing irreparable harm by the Defendants from their continuing threats against his reputation
and threats to arrest him if he enters the UMA campus to do business there. The Plaintiff is
suffering much loss of income and advantageous business relationships from the alleged
violations of law by the Defendants.

The Parties

9. Plaintiff Richard Max Strahan recently graduated magnum cum laude from the
University of Massachusetts in Boston MA. He is a conservation scientist and a classics scholar.
He is the Chief Science Officer of Calm Earth LLC, a scientific campaign to protect biological
diversity of sepcies of Plaint and Animal Life on the Earth. He is a leading nationally recognized
expert in the conservation and protection of endangered wildlife. His business address is POB
382408, Cambridge MA 02238.

10. Defendant Brian Green is being sued in her individual capacity. Her business
address is % Offrce of the Chancellor, Whitmore Administration Building, Room 374,
University of Massachusetts, Amherst MA 01003.

11. Denise Barton is being sued in his individual capacity. His business address is
% Office of the Chancellor, Whitmore Administration Building, Room 374, University of

 

= Civil Rights Act 42 USC § 1983
3 Declaratory Judgment Act, 28 U.S.C.S. § 2201

‘ Ch. 214 § lB: “A person shall have a right against unreasonable, substantial or serious
interference with his privacy. The superior court shall have jurisdiction in equity to enforce such
right and in connection therewith to award damages.”

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 5 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 5

Massachusetts, Amherst MA 01003.

12. Enku Gelaye is being sued in his individual capacity. His business address is
% Office of the Chancellor, Whitmore Adrninistration Building, Room 374, University of
Massachusetts, Amherst MA 01003.

13. Defendant Tyrone Parharn is being sued individually and also in his official
capacity as the supervisor of the individuals employed as deputized security guards by UMA. He
is also being sued in his personal capacity for acting outside his lawful authority to act in concert
with the other Defendants to stop the Plaintiff from enjoying his constitutionally and otherwise
lawfully protected right to do Ballot Petitioning and Political Speech by using threats of the
Plaintiff being arrested for criminal trespass without any probable cause to do so. He is being
sued in his official capacity to be permanently enjoined from him and his agents threatening the
Plaintiff with arrest without probable cause on the UMA campus in order to interfere with the
Plaintiff enjoying his constitutionally protected activities. His official business address is
% Office of the Chancellor, Whitmore Administration Building, Room 374, University of
Massachusetts, Amherst MA 01003.

14. Defendant Kumble Subbaswamy is being sued as an individual and also in his
official capacity as the acting chief executive administrator at the UMA. The Plaintiff is seeking
a permanent injunction against him to stop UMA from cooperating with the other Defendants
said malicious and unlawful attempts to injure him. His official business address is % Office of
the Chancellor, Whitmore Adrninistration Building, Room 374, University of Massachusetts,
Amherst MA 01003.

15. Defendant David Sullivan is being sued as a private individual and in his official
capacity as the executive administrator of the Massachusetts Office of Northwest District
Attorney. His official business address is % of the Office of the Northwest District Attorney,
One Gleason Plaza, Northampton, MA 01060.

, Incomplete Background

16. The Defendants acting in concert and as a whole since 2010 to the present day,
are deliberately creating a hostile and violence based environment for Strahan on the UMA
campus to stop him from ever again obtaining any academic services from UMA and being on
the UMA campus in the future. For example the Plaintiff despite being equally entitled under law

and as fact to receive academic services from UMA, can no longer obtain any academic services

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 6 of 19
10 January 2019 Complaint in Strahan v. Parhwn, et al., 6

from UMA just because these Defendants do not personally want him anywhere near the UMA
campus. To put it too sirnply, the Defendants outside of just hating him personally see him as a
threat to their personal vested interests in the UMA community. Example, they now recognize
that they are liable to held accountable in courts or even fired for their deliberate and continuing
mistreatment of the Plaintiff. So they consider simply stone walling to stop the Plaintiff from
ever even taking a course at UMA or being on the UMA campus for any reason as a good
defense in a court of law or Public opinion.

17. The reality that the history of the attacks against him by the Defendants is so long
and repeated that they cannot be fully presented in this complaint. The Plaintiff fully intends to
supplement his pleadings in the near future with a declaration detaining the Defendants and their
allies’ attacks on him over the last decade which will include attached exhibits. However the
Plaintiff is now presenting example(s) of the unlawful attacks on him by each of the Defendants
to illustrate to the Court the basis of his claims for relief against the Defendants in his instant
petition to the Court. His prospective declaration will provide many more.

18. In 2010, the Plaintiff filed a request for copies of Public records with Defendant
Vaillancourt that were in his official possession as a UMA employee. During a phone with the
Plaintiff he told the Plaintiff that he refused to comply with the Plaintiff’s public record request.
The Plaintiff then told this Defendant that he was going to file a written complaint against him
with the state to compel his production of the sought for public documents. In response,
Vaillaincourt “googled” the Plaintiff’s litigation history, became fearful of becoming a defendant
in lawsuit by the Plaintiff and being punished by UMA as a result. He then filed a criminal
complaint against the Plaintiff with UMA security claiming that the Plaintiff had “threatened”
him. He brought charges against the Plaintiff for violating the UMA conduct code for threatening
him with a lawsuit. He got his friends at UMA to suspend the Plaintiff as a student for a year
simply for making “threats to bring a lawsuit” against UMA employees, UMA has officially
ruled that students cannot threaten any UMA employee with legal action,

l9. In 2011 the Plaintiff petitioned the Court to order UMA to immediately readmit
him as a student so his academic progress would not be interrupted. The Court ignored his
request for a preliminary injunction, never held any hearing in that action, and dismissed it for all
the wrong reasons a year later.

20. ln January 2012, the Plaintiff met with Defendant Gelaye - a UMA lawyer - at

her office after his suspension ended. She told him that she considered him a criminal and that he

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 7 of 19
10 January 2019 Complaint in Strahan v. Parharn, et al., 7

should not be allowed to get any degree at UMA. She told him that she was going to expel him
from UMA for whatever reasons that she could fabricate to expel him. She threatened to make
his tenure as a student as miserable as possible and to encourage UMA employees to file
complaints against him so she could expel him as soon as possible. She mentioned his said
federal lawsuits against UMA, and told him that she considered him a personal threat to her and
other UMA employees. She said that she would expel him immediately but she was intimidated
by his practice of bring lawsuits against government employees.

21. ln March 2013, Defendant Gelaye personally told the Plaintiff that she threatened
to expel the Plaintiff for making complaints against UMA employees. The Plaintiff immediately
sued her in state court to enjoin her from making good on her said threat. After he served her
with the summons, he met with her and she told him that she was immediately expelling him for
suing her. She said that she was expelling him in the middle of the semester so that his student
aid would be cancelled and the Plaintiff would wind up owing UMA thousands of dollars in
unpaid tuition to UMA. She knew that the Plaintiff was indigent, could never pay UMA its
demand for unpaid tuition, and therefore she could keep him from never returning to UMA as a
student. Defendant Gelaye then in April 2013 made good her threat permanently suspended the
Plaintiff from UMA without any authority to do so pursuant to her duties as a UMA employee.
She did so simply out of a personal enmity towards him and _ in part - for suing her in state
court. As a bonus, she then tracked him down on the UMA campus with UMA security in tow.
She screamed at him that he was expelled. She personally trespassed him off the campus and
ordered the UMA security employees to physically put in him in custody and drive him several
miles off the campus to be then released on the side of the road.

22. Defendant Barton acted in concert with Gelaye to expel the Plaintiff and to order
him trespassed off the UMA campus to prevent him collecting evidence, obtaining witnesses,
and otherwise prevent him from successfully prosecuting his claims against the UMA defendants
in his said state lawsuit. Strahan was told that the trespass threat against him would be enforced
by her and Gelaye until April 2015. She also ordered the Plaintiff’s being expelled in the middle
of the semester so as to cause him to be billed about $4000 by UMA in unpaid tuition as a means
to stop him from being able to reapply for admission to obtain his sought for BS Physics Degree,

23. Despite the attacks of these Defendants, the Plaintiff accumulated needed course

credits for graduation and made academic progress towards graduation. He maintained a Grade

Case 1:19-cv-10054-WGY Document 1 Filed 01/10/19 Page 8 of 19
10 January 2019 complaint in strahan v. Parham, er al., 3

Point Average that was over 3.0, well in excess of the minimum requirements of UMA. The
Plaintiff developed excellent relationships with his course instructor and fellow classmates.

24. In February 2015, the Plaintiff met with the chair of the UMA Physics
Department and the Dean of the College of Natural Sciences to map out the courses he would
take when readmitted to UMA for him to successfully complete the requirements for him to be
awarded his sought for BS Physics Degree. At that time he signed a written contract with these
two senior UMA officials. This contract was an extension of the contract he entered into with
UMA in 2009 for his obtaining a BS Physics Degree by June 2016. The new contract (“2015
UMA Contract”) that was signed by Strahan and the said two UMA senior officials, provided
that the Plaintiff would obtain a BS Physics Degree by June 2016 if he took certain courses and
got certain minimum grades in each of these required courses. The 2015 UMA Courses was the
ultimate terms of his contract with UMA for obtaining a BS Physics Degree. It explicitly did not
require that he comply with any UMA conduct code and did not allow any interference with his
academic progress pursuant to any past or future enforcement of the UMA conduct code.

25. In April 2015, the Defendants ordered trespass threat against him was no longer
enforced by the UMA security office, which considered it as now unjustifiable The Plaintiff
applied for readmission to UMA pursuant to the 2015 UMA Contract. Defendants Gelaye and
Barton intervened and unlawfully usurped their authority as UMA employees to stop the Plaintiff
from enforcing the 2015 UMA Contract. They repeatedly made false threats and accusations
against the Plaintiff. They and Vallaincourt maliciously acted to keep the Plaintiff from visiting
administrative UMA offices to facilitate his readmission to the UMA. They repeatedly tried to
get the UMA security to arrest the Plaintiff when they witnessed him on the UMA campus acting
in a peaceful manner to conduct official business with UMA pursuant to his readmission.

26. These Defendants maliciously stopped UMA from readrnitting the Plaintiff for the
Fall 2015 Semester. They maliciously interfered with UMA complying with its 2015 UMA
Contract with the Plaintiff. As a result UMA breeched the 2013 UMA Contract by refusing to
readmit the Plaintiff owing to the harassment and threats of these Defendants towards other
UMA employees responsible for authorizing his readmission to UMA.

27. Once again the Plaintiff in 2015 commenced a lawsuit against UMA employees to
obtain an order enforcing the 2015 UMA Contract and to obtain an order to compel his
readmission to UMA for the Fall 2015 semester. In retaliation, in August 2015 Defendants
Gelaye, Vaillancourt, and Barton brought criminal charges against the Plaintiff based solely on

Case 1:19-cv-10054-WGY Document 1 Filed 01/10/19 Page 9 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 9

some text included in his memo to the state court in support of his requested injunctive relief
against UMA defendants. These Defendants maliciously claimed that this text was a veiled threat
by the Plaintiff of an intent to murder all kinds of people on the UMA campus. They made this
malicious and ridiculous claim despite the fact that the said text on its face mentioned nobodies
name and made no such threat to anyone. These Defendants brought these malicious criminal
charges against the Plaintiff in retaliation for his peaceful efforts to be readmitted to UMA: (l)
To thwart those efforts and to (2) Stop him from prosecuting his claims in the new lawsuit in
order to gain readmission to UMA.

28. On 30 August 2015, these Plaintiffs used their malicious criminal charges against
the Plaintiff to order UMA security to again threaten the Plaintiff with criminal trespass arrest if
he entered upon the UMA campus in the next two years. Later, these Defendants filed criminal
charges against the Plaintiff in the East Hampshire District Court.

29. In June 2017, the Defendants criminal charges were rejected and dismissed by the
clerk’s office of the EHDC. These Defendants sought no appeal of that dismissal In September
2017, the UMA Security withdrew its trespass arrest threats against the Plaintiff as no longer
justifiable.

30. The Plaintiff has horrifically suffered at the dirty hands of these defendants In
2009 he contracted with UMA to obtain a BS Physics Degree so he could go on to graduate
school to get a PhD in Physics. He wanted to get a PhD in Physics in order to hac=ve the
recognized expertise to effectively advocate for the effective protection of endangered species of
wildlife and other Pubic Interest achievements. Instead he is now $ 100 ,000 in student loan debt.
Worst, he has used up his 10 semester eligibility for student aid as an undergraduate. So eight
years after enrolling at UMA he has no BS Physics Degree and without any realistic hope of
having the money to pay for one. He is $100,000 in debt without the BS degree to get a good job
to pay off this debt. He also is permanently banned from taking even a single adult education
course at any UMass campus. All this misery has been inflicted on him by these Defendants and
and without him doing any harn to them or anyone else. The Defendants have acted out of
personal bigotry and hatred for the Plaintiff just because in his protecting wildlife and protecting
his right to Free Speech in public he has ben compelled to bring lawsuits to protect his right to do
so from being unlawfully impaired by disgruntled government workers.

Plaintiff’s Claims Against the Defendants

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 10 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 10

COUNT I: The Defendants Violation of the 1“ Amendment and the Civil Rights Act

31. The Plaintiff re-alleges his claims of fact and law asserted in paragraphs 1 - 20.

32. Starting in 2009 and repeated continuously to the current day, UMA employees
including Defendants Gelaye, Barton, Parham, Subasswamy, and Vailancourt are acting in
concert and under color of state law to deliberately violate the l‘1 Amendment protected rights of
the Plaintiff and the CRA in furtherance to succeed in their strategy to permanently expel the
Plaintiff from UMA, to stop him from getting his contracted for BS Physics Degree and to
permanently trespass him from the UMA campus. Once again these Defendants personally
despise the Plaintiff and are prejudiced against him as a political activist, adult member of the
working class, and a known litigator of disgruntled government employees. They consider him
as such as a personal threat to their vested interests as employees of UMA.

33. Since 2010 these Defendants are deliberately interfering with the enjoyment of his
First Amendment protected rights to: (l) Engage in core political speech in the Public fora on the
UMA campus; and (2) Bring lawsuits in state and federal courts against UMA and its employees.
Between April 2009 and April 2013 the Plaintiff could freely visit the UMA campus as a
member of the Public and as a degree-seeking candidate at UMA. He did so thousands of times
without incident. Between 2000 through April, 2013 the Plaintiff was neither convicted nor ever
accused of violating any federal, state and/or municipal law on the UMA campus. For every one
of these thousands of visits, the Plaintiff conducted himself in a peaceful, professional and
thoughtful manner to all other member visitor/students

34. Starting in 2010, these Defendants said harassment and attacks against the
Plaintiff began when Defendant Vaillancourt had him suspended from UMA for simply
appealing its refusal to comply with the Public record request he made to it. They continued
against the Plaintiff after he was readmitted to UMA in January 2012. They continue repeatedly
to the current day,

35. In April 2013, Defendants Gelyae, Barton and Vaillancourt again unlawfully
expelled the Plaintiff as a student from UMA. Once again their sole motivation from 2010 to the
present is simply to advance their strategy and intent to permanently expel Strahan to as a student
at UMA, stop him from obtaining his contracted for BS Physics Degree and get him banned
permanently from coming onto the UMA campus. This time they were retaliating against two

lawsuits naming Gelaye, Vaillancourt and other UMA employees as defendants that was

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 11 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 11

commenced by Strahan in the Hampshire Superior Court between March and April in 2013. FN5
He filed these lawsuits after a further series of attacks on him by these Defendants that were
mining his ability to succeed in his coursework. After the Plaintiff commenced these lawsuits,
these Defendants directly told Strahan that in retaliation for these lawsuits they were going to get
him kicked out of UMA again and this time banned from ever coming onto campus again. These
Defendants repeatedly claimed to him and others that they consider him as a political threat to
their personal vested interests on the UMA campus simply from his peacefully challenging their
conduct as government employees.

36. In April 2013 these Defendants in concert made good their said threats to the
Plaintiff and maliciously induced UMA to expel the Plaintiff from his status as a degree
candidate on the UMA campus. Defendants Gelaye, Barton and Vaillancourt at the same time
directly threatened the Plaintiff with trespass arrest FN6 if entered upon UMA property ant any
time over the next two years (“2013 Trespass Threat”). Upon information and belief these
Defendants have no lawful authority as a UMA employees to restrict anyone from entering upon
UMA property - nor must anyone seek their permission to be on the UMA campus.

37. The University of Massachusetts as a government agency has adopted an
administrative policy that establishes Public spaces on all its campuses including on the UMA
campus. UMA authorizes all members of the Public to freely enter upon these Public spaces on
the UMA campus at any hour of the day or night without needing to get any permission to do so.

38. As part of their said above schemes against the Plaintiff, the Defendants
maliciously claimed that were doing so because the Plaintiff violated the “UMA Conduct Code”
for students. The Plaintiff did not violate the UMA Conduct Code. More importantly, most
provisions of the UMA Conduct Code are facially unconstitutional and additionally
unconstitutional as enforced against the Plaintiff. Example, the UMA Conduct Code is so

enforced that bringing lawsuits against UMA employees is considered a prohibited threat and

 

’ Strahan v. Gelaye, Vailancourt et al., 13 - CV- 0050 (Harnpshire Superior Court 2013

° Massachusetts Criminal Trespass Statute, GL Ch. 266 § 120: “Section 120. Whoever,
WITHOUT RIGHT [emphasis added] enters or remains in or upon buildings or
improved or enclosed land of another after having been forbidden so to do by the person
who HAS LAWFUL CONTROL of said premises shall be punished by a fine of not more than
one hundred dollars or by imprisonment for not more than thirty days or both such fine and
imprisonment."

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 12 of 19
10 January 2019 Complaint in Strahan v. Parhain, et al., 12

harassment Once again, these Defendants sole reason for seeking to expel Strahan was in
retaliation for both his bringing lawsuits against UMA employees and his core political speech
challenging their actions as UMA employees.

39. The Plaintiff was arrested in October 2013 on the UMA campus by Defendant
Green to stop him from peacefully Ballot Petitioning in a Public forum on the UMA campus.
Later the East Hampshire District Court dismissed the criminal charge upon the requestr of the
district attorney for being devoid of any probable cause to legally justify the arrest.

40. Under Article 48 of the Massachusetts Constitution the Public has more than a
right to do Ballot Petitioning on private property frequented by the Public. The Public by Article
48 is AUTHORIZED to do Ballot Petitioning on private property. FN7 Ballot Petitioning is
recognized by the MTS as a right to be on private property frequented by the Public like the
UMA campus. So even if there is a person had been trespassed on property for having no right
otherwise to be on the property, he can subsequently enter the property lawfully since Ballot
Petitioning gives him a right to be on that property under the MTS.

41. After 15 April 2015 when the 2013 Trespass Arrest was vacated by UMA security
as unjustified, the Plaintiff visited the UMA campus many times without incident. He mostly
visited the campus to conduct the business to achieve reenrollment as a BS Physics Candidate for
the Fall 2015 semester. In July 2015, the Plaintiff sent an email to Defendants Gelaye and Barton
informing them that he was now organizing the Professional Students Association on the UMA
campus. He informed them that the PSA was seeking to have the UMA Conduct Code revoked.
And that they were asking UMA to sanction them for their lawless and criminal acts against the
Plaintiff other UMA students by having their employment terminated.

42. At some point in late August 2015 Gelaye, Vaillncourt, and Barton again
retaliated against the Plaintiff to kick him off the UMA campus inspired by his announcement of
organizing for the PSA on the UMA campus. These Defendants issued another threat to arrest
him for trespass under the MTS if he entered on the UMA campus for another two years (“2015
Trespass Threat”). This time their malicious excuse was that text contained in one of his court

filings in a lawsuit against UMA employees constituted a threat to commit murder. The 2015

 

7 Glovsky v. Roche Brothers Supermarkest, Inc, 469 Mass 752 (2014); Batchelder v. Allied Stores
International, 388 Mass. 83, 445 N.E.2d 590) (Mass. 1983)

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 13 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 13

Trespass Threat is an unlawful retaliation by these Plaintiffs against the Plaintiff’s
l" Amendment right to file the Lawsuit Text with the Hampshire Superior court and serves also
as protected core political speech.

43. These Defendants told the Plaintiff directly, in E-mails, and to others their
purpose in ordering the 2015 Trespass Threat. It was to stop the Plaintiff from corning on
campus to prevent him him from both: (1) Collecting evidence and documenting further claims
against these Defendants in the lawsuit that the Plaintiffs had commenced against them in the
Hampshire Superior Court; FN8 (2) Organizing for the Professional Students Association on the
UMA campus which they see as a direct threat to their personal and commercial vested interests
at UMA; and, (3) Just stop him from being on campus out of their personal enmity towards him,
as being a generic threat to bring more lawsuits against them and their friends, and as a bad
influence on other students so they too would oppose these Defendants antics and bring their
own lawsuits against UMA employees.

44. The Massachusetts criminal trespass statute (“MTS”) ONLY allows property
owners, or an employee given by an owner ultimate authority over a property, to have any
authority under this act to authorize a trespass arrest of someone previously forbidden by the
owner to enter upon property. FN9 Upon information and belief, neither the Defendants nor the
said security supervisor have any authority as UMA employees to stop a member of the Public’s
future access to the UMA campus. Possibly Defendant Subasswamy as UMA’s Chancellor might
have such official authority.

45. Additionally, the Court ruled that the MTS recognizes that the Public may have
the right or authority to be on state property as a matter of law, contract, or authority outside of
ownership (e. g. Public right of way, authority to do Ballot Petitioning, Public Library, paying
tuition to a state school, employment status). State courts have ruled that the Public has an
authority under the Massachusetts Constitution to Ballot Petition on private property frequented
by the Public. FNm Therefore the MCTS cannot be used by commercial property owners to stop
the Public from Ballot Petitioning in a shopping mall - even if the Public otherwise could be

 

~ See Strahan v. Lenz et al, 1580-CV-00114 (Hampshire Superior Court)

9 Supra at n. 6.

'° Glovsky v. Roche Brothers Supermarkest, Inc, 469 Mass 752 (2014); Batchelder v. Allied Stores
International, 388 Mass. 83, 445 N.E.2d 590) (Mass. 1983)

Case 1:19-cv-10054-WGY Document 1 Filed 01/10/19 Page 14 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 14

banned from the property for any other reason. FNll

46. The Court has previously ruled that the MTS recognizes the constitutional rights
of the Public when they are on Public areas of state property. FN" This means that the Public
cannot be “trespassed” from the reception areas of state office buildings simply because state
employees consider their speech, rude, obnoxious or smelly. It is also not possible under federal
law to trespass anyone permanently from a state or federal courthouse including obnoxious pro
se plaintiffs. FNu

47. These Defendants are also currently violating the Plaintiff’s ability to enjoy his
right to petition Massachusetts state courts that is protected by the “Petition Clause” of the
1n Amendment, The Defendants acting under the color of state law have further maliciously
retaliated under color of state law against the Plaintiff’s right to petition the courts in violation of
the CRA. The Plaintiff has historically petitioned the Massachusetts Superior Court to enforce
his contractual rights against UMA and to award him damages against most of the Defendants.

48. On 16 June 2017 a show cause hearing took place at the EHDC on the Defendants
application for a criminal complaint against the Plaintiff. The El-l])C refused to issue the
Defendants sought for criminal complaint because there was no basis in law for it to do so. At
that hearing the UMA security representative testified under oath that he had no basis in fact to
believe that the Plaintiff ever threatened to injure anyone in violation of state law.

49. Under the current threat of retribution with more malicious criminal charges, the
Plaintiff can no longer petition the state courts for protection from the Defendants and relief for
their ongoing and recurrent irreparable injuring of his enjoyment of his constitutionally protected
rights. Every time he made a future filing in that court, it would provide a clear and present
danger to be the basis of a knowingly false of criminal activity by the Defendants against him in
retaliation for bringing his lawsuits against them.

50. Recently, the Plaintiff was coerced by these said ongoing and recurring unlawful
threats of retaliation against him by the Defendants to voluntarily dismiss one of his state
lawsuits against the Defendants. FN14 His dismissal occurred after the said state court refused

 

" Strahan v, Frazier, 156 F.Supp.2d 80 (D. Mass 2001)

'= Hurley v. Hinckley, 304 F.Supp. 704 (1969)

" Huminski v. Corsones, 396 F.3d 53 (2004)

“ See Strahan v. Subbaswamy, et al ., 16-CV-0086 (Hampshire Superior Court)

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 15 of 19
10 January 2019 Complaint in Strahan v. Parham, et al., 15

his repeated request to stop the Defendants from bringing criminal charges against the Plaintiff
wholly based on his court filings in the said state lawsuit without first obtaining the permission
of the state court. That state court’s refusal to act to protect the Plaintiff is equivalent to that state
court declaring “open season’ on the Defendants further repeated injuring the Plaintiff in the
future pursuant to their said ongoing invidious and malicious intents against the Plaintiff.

51. The Defendant Sullivan has lobbied the Regional Administrative Judge for the
EHDC to overrule that court’s prior rejection of the Defendants application for criminal charges
against the Plaintiff. The Defendant Sullivan has refused to consider the Plaintiff’s written
petitions to it to protect him from the unlawful actions of the Defendants. He has refused to stop
prosecuting the Plaintiff to enforce the other Defendants malicious and unlawful said trespass
arrests of his person. There is no lawful basis for Sullivan to prosecute the Plaintiff for trespass
on the UMA campus for his Ballot petitioning and peace political campaigning thee. He
personally told the Plaintiff to “go to Hell.” He unlawfully banned the Plaintiff from entering the
NWDA office in the future with a threat of retaliatory trespass arrest just to stop him from
petitioning the NWDA office in the future and communicating with its staff.

52. These said several trespass threats by all the Defendants against the Plaintiff are
also being made in retaliations for the Plaintiff’ s ongoing video recording of the Defendants and
the activities in the Public space of the UMA and the NWDA office. The 1“ Circuit has ruled that
the Plaintiff’s video recording of the Defendants is protected speech under the 1~ Amendment of
the Constitution.

53. The Plaintiff is seeking permanent and interlocutory injunctive relief against the
Defendants to enjoin their arresting the Plaintiff for criminal trespass if he enters upon the UMA
campus in the future or similarly enters the offices of the Northwest District Attorney to conduct
official business and to conduct petitioning activity in the future in the Public areas of these
government properties. The Plaintiff is also seeking to enjoin the Defendants from unlawfully
interfering with his peacefully video recording them in Public while they are conducting their
official employee business.

54. Currently Defendants Subasswamy and Parham are allowing and aiding and
abetting the other Defendants in their unlawful attacks on the Plaintiff. They also possess the
supervisory authority to stop UMA and its employees from supporting and complying with
Defendants , Gelaye, Barton, and Vaillancourt ‘s said efforts to harm the Plaintiff. The Plaintiff

is seeking a permanent injunction against Defendants Subbaswamy and Parharn in their official

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 16 of 19

10 January 2019 Complaint in Strahan v. Parham, et al., 16

capacity to put an end to UMA’s compliance Defendants Gelaye, Barton, and Vaillancourt said
efforts to unlawfully injure him. If the Court does not grant the Plaintiff’s requested injunctive
relief against Defendants Subasswamy and Parham, the other Defendants will repeated their
unlawful violation of his constitutionally protected rights to petition the government, to conduct
core political speech in Public fora, and to video record police and government employees

performing their duties in Public.

COUNT II: The Defendants Violation of the 4‘* Amendment and the Civil Rights Act by
Defendants Green, Gelaye, Barton, and Vaillancourt.

55. The Plaintiff re-alleges his claims of fact and law asserted in paragraphs 1 - 54.

56. On 26 September 2013, the Plaintiff was unlawfully arrested for trespassing while
peacefully Ballot Petitioning in a Public forum on the UMA campus. In 2015, the East
Hampshire District Court later dismissed the criminal trespass charge upon request of the district
attorney for lack of any requisite probable cause to justify a conviction. Article 48 of the
Massachusetts Constitution provides an authority to the Public to Ballot petition on private
property frequented by the Public. Since Massachusetts’ law provides a right to Ballot Petition
on UMA campus that is recognized under the Massachusetts Trespass Statute, the arrest violated
the Plaintiff’s 4° Amendment right to be free of unlawful seizure. The Defendants malicious
prosecution that accrued in May 2015 when the charges were dismissed by the EHDC also
violates the 4"~ Amendment. Since the arrest and prosecution were part of a continuing violation,
the statute of limitations does not apply to the 2013 arrest. FN15

57. The 2013 Trespass Arrest was unlawful as an act to stop 1- Amendment protected
activities. Upon information and belief , the Plaintiff false arrest by Defendant Green on
26 September 2013 was done under the explicit orders of Defendants, Gelaye, Barton, and
Vaillancourt. These Defendants were all personally aware that the Plaintiff’s arrest was devoid of
the requisite probable cause to lawfully justify it. In addition the arrest was in retaliation against
the Plaintiff’s constitutionally protected rights to engage in political speech on the UMA campus
and for bringing lawsuits against the Defendants. These Defendants are personally liable for the

said false arrest malicious prosecution of the Plaintiff.

COUNT III: Violation of 4* Amendment and the CRA for Malicious Prosecution of the Plaintiff

 

15 Strahan v, Frazr'er, 156 F.Supp.2d 80 (D. Mass 2001)

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 17 of 19

10 January 2019 Complaint in Strahan v. Parham, et al., 17

by Defendants Gelaye, Barton and Vaillancourt on criminal charges

58. The Plaintiff re-alleges his claims of fact and law asserted in paragraphs 1 - 43.

59. ln October 2015 the named Defendants maliciously requested to the East
Hampshire District Court that criminal charges be brought against me for threatening to murder
everyone at UMA. In June 2016, the EHDC rejected the said Defendants request for a criminal
complaint against me as being without any basis in law and/or fact and without the requisite
probable cause to justify its issuance.

60. The Defendants are state actors and above malicious prosecution by them violated
my 4m Amendment protected right form illegal seizure and the Civil Rights Act.

Supplemental Jurisdiction Claims
COUNT IV: Libel and Slander of the Plainti)j‘ by the Defendants (Barton, Gelaye, Parham)

61. The Plaintiff re-alleges his claims of fact and law asserted in paragraphs 1 - 60

62. From 2011 through to the present, the Defendants Geleaye, Vaillancourt and
Barton are repeatedly making knowingly and maliciously false statements both verbally and in
writing about the Plaintiff to other members of the UMA community. They repeatedly have told
members of the UMA community that the Plaintiff was a criminal, insane, dangerous, posed a
threat to them and the UMA community in general, and also was a penniless homeless burn who
only attend UMA as a student to live off the financial aid that he received as an indigent person.

63. The malicious complaints that they officially brought against the Plaintiff are now
part of his academic record at UMA and have maliciously contaminated his academic record to
make it useless for any purpose of advancing his academic career in the future The Plaintiff is
$100,000 in debt to financial aid funds paid to UMA and his academic record at UMA is
corrupted and useless as a result of the these Defendants said malicious and lawless acts against
him.
COUNT V: Malicious Interference in Contractual Relationship between the Plaintiij and UMA

by Defendants Barton, Gelaye, and Vailaincourt

64. The Plaintiff re-alleges his claims of fact and law asserted in paragraphs l - 63

65. From 2010 - 2017 these Defendants have deliberately and maliciously acted to
destroy the contractual relationship between the Plaintiff and UMA. As a result, the Plaintiff has
paid to UMA almost $100,000.00 in funds in order to obtain a BS Physics Degree. He has
faithfully complied with all his obligations under his 2009 UMA Contract as modified by his

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 18 of 19
10 January 2019 Complaint in Strahan v. l’arham, et al., 18

2015 UMA Contract. While these Defendants are UMA employees, they acted wholly outside ~
their UMA employment authority and acted as private persons out of their personal enmity

towards the Plaintiff to destroy the Plaintiff’s contractual relationship with UMA.

Case 1:19-cV-10054-WGY Document 1 Filed 01/10/19 Page 19 of 19

10 January 2019 Complaint in Strahan v. Parham, el al., 19
PRAYER FOR RELIEF
I. For a declaratory judgment that the Public has a constitutionally protected right to engage

ll.

lII.

IV.

VI.

VII.

VIlI.

BY:

in First Amendment core political speech and campaigning for election to government
offices in Public areas on the UMA campus AND also have a constitutionally protected
right under Articles 9 and 48 of the Massachusetts Constitution and the First Amendment
to collect signatures of registered voters on petitions seeking access to the ballot in public
places on the UMA campus.

For a declaratory judgment that the Plaintiff is entitled as a matter of law to apply for and
receive academic services from UMA as any other member of the Public so situated as
not having done any business with UMA in the past, and also is entitled to enforce his
2015 UMA Contract over a single academic year at no cost to the Plaintiff.

For an order enjoining Defendants Parham, Subasswamy and Sullivan from making
without the Court’s written permission any trespass threats against the Plaintiff from
entering upon the UMA campus or the NWDA office and from filing any criminal
complaints/prosecutions against the Plaintiff based wholly on his court filings in lawsuits
he is bringing against the Defendants including the instant action.

For an order enjoining the Defendants from continuing attempting to stop the plaintiff
from entering the property of the government offices that employ them, video recording
them performing their official duties, and further interfering with his Seeking academic
services from UMA.

For an award of 8100,000 in compensatory damages from each of the Defendants.
For an award of $1,000,000 in punitive damages from each of the Defendants.
For an award of the Plaintist direct costs in prosecuting of the Defendants.

For an urther relief that the Court deems appropriate

/s/ Richard Maxirnus Strahan

Richard imus Str an
esisto ahoo .com
617 17 .4402

Pro Se and Proua'!

 

VERIFICATION OF THE COMPLAINT

I Richar aximus Strahan ` y under the pains and penalties of perjury that all the facts
alleged in th\%`l beov}c:)?pai aint are known to the best of my ability to be true. Signed under the
es o

pains and pena

erjury this lOthh the day of January in the year 2019.
/__/__s/ Richard Min(timus Strahan

/\

